Citation Nr: 1703167	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for transient epileptic amnesia (also claimed as seizures), to include as secondary to PTSD.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for neurological disability characterized by dizziness, feet twitching, and balance problems.

5.  Entitlement to service connection for cysts.


REPRESENTATION

Appellant represented by:	     Penelope E. Gronbeck, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an October 2016 written correspondence, the Veteran's attorney cancelled the Veteran's Board hearing scheduled for November 2016.  The Board will accordingly proceed with a decision in this case.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In an October 2016 correspondence , prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to rating in excess of 70 percent for PTSD, entitlement to service connection for transient epileptic amnesia (also claimed as seizures), to include as secondary to PTSD, entitlement to service connection for skin cancer, entitlement to service connection for neurological disability characterized by dizziness, feet twitching, and balance problems, and entitlement to service connection for cysts.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 70 percent for PTSD have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for transient epileptic amnesia (also claimed as seizures), to include as secondary to PTSD have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for skin cancer have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for neurological disability characterized by dizziness, feet twitching, and balance problems have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for cysts have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. Withdrawal may be made by the appellant or by his or her authorized representative. Id.

In an October 2016 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran's attorney withdrew from appeal all pending issues, which includes entitlement to an increased rating for PTSD, transient epileptic amnesia (also claimed as seizures),.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues which are dismissed.


ORDER

The appeal as to the matter of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

The appeal as to the matter of entitlement to service connection for transient epileptic amnesia (also claimed as seizures), to include as secondary to PTSD, is dismissed.

The appeal as to the matter of entitlement to service connection for skin cancer is dismissed.

The appeal as to the matter of entitlement to service connection for neurological disability characterized by dizziness, feet twitching, and balance problems is dismissed.

The appeal as to the matter of entitlement to service connection for cysts is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


